Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 31, 2021

                                     No. 04-20-00151-CV

                                   John PORTERFIELD,
                                         Appellant

                                              v.

                  DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                  Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-366
                         Honorable Kirsten Cohoon, Judge Presiding


                                       ORDER
        The current deadline for appellee’s motion for rehearing is August 27, 2021. On August
30, 2021, appellee filed an unopposed motion requesting a three-day extension of that deadline.
Appellee also concurrently filed a motion for reconsideration en banc. After consideration,
appellee’s motion for extension of time is GRANTED. Appellee’s motion for reconsideration en
banc is deemed timely filed as of August 30, 2021.


       It is so ORDERED August 31, 2021.


                                                                         PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT